               Case 2:20-cv-00193-AA         Document 24             Filed 06/29/20   Page 1 of 10




     ELLEN F. ROSENBLUM
     Attorney General
     MICHAEL R. WASHINGTON #873679
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Michael.R.Washington@doj.state.or.us

     Attorneys for Defendant Cain, DiGiulio, and Gulick



                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



     JORGE CARVAJAL-ECHEAGARY,                               Case No. 2:20-CV-00193-AA

                      Plaintiff,                             STIPULATED PROTECTIVE ORDER

              v.

     BRAD CAIN, DR. GARTH GULICK, AND
     DR. DIGIULIO, ET AL,

                      Defendants.




                                     STIPULATED PROTECTIVE ORDER

              One or more of the parties has requested the production of documents or information that

     at least one party considers to be or to contain confidential information subject to protection

     under Federal Rule of Civil Procedure 26(c).

              The parties agree that good cause may exist to protect the confidential nature of the

     information contained in documents, interrogatory responses, responses to requests for

     admission, or deposition testimony. This action concerns allegations of medical malpractice and

     deliberate indifference to serious medical needs. The parties expect to exchange documents and
Page 1 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA         Document 24             Filed 06/29/20   Page 2 of 10




     information relating to the Defendants’ medical treatment for Plaintiff and personnel matters

     regarding those Defendants. The parties agree that the entry of this Stipulated Umbrella

     Protective Order ("Protective Order") is warranted to protect against disclosure of such

     documents and information and to facilitate the resolution of any disputes the parties may have

     concerning the confidential nature of certain documents and information.

              Based upon the above stipulation of the parties, and the Court being duly advised,

              IT IS HEREBY ORDERED as follows:

              1.      All documents, testimony, and other materials produced by the parties in this case
     and labeled "Confidential" or "Attorneys' Eyes Only" shall be used only in this proceeding.

              2.      Use of any information or documents labeled "Confidential" or "Attorneys' Eyes

     Only" and subject to this Protective Order, including all information derived therefrom, shall be

     restricted solely to the litigation of this case and shall not be used by any party for any business,

     commercial, or competitive purpose. This Protective Order, however, does not restrict the

     disclosure or use of any information or documents lawfully obtained by the receiving party

     through means or sources outside of this litigation. Should a dispute arise as to any specific

     information or document, the burden shall be on the party claiming that such information or

     document was lawfully obtained through means and sources outside of this litigation.

              3.      The parties, and third parties subpoenaed by one of the parties, may designate as

     "Confidential" or "Attorneys' Eyes Only" pages or portions of documents, testimony, written

     responses, or other materials produced in this case if they contain information that the producing

     party has a good faith basis for asserting is confidential under the applicable legal standards. The

     party shall designate each page or portion of the document containing confidential information

     with a stamp identifying it as "Confidential" or "Attorneys' Eyes Only," if practical to do so.

              4.      If portions of documents or other materials deemed "Confidential" or "Attorneys'

     Eyes Only" are filed with the Court, they shall be filed under seal and marked as follows or in

     substantially similar form:

Page 2 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA         Document 24             Filed 06/29/20   Page 3 of 10




              CONFIDENTIAL

              IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
              SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE SHOWN
              TO ANY PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
              PARAGRAPH 7 OF THE PROTECTIVE ORDER.

              or

              ATTORNEYS' EYES ONLY

              IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
              SHALL BE TREATED AS FOR ATTORNEYS' EYES ONLY AND SHALL
              NOT BE SHOWN TO ANY PERSON OTHER THAN THOSE PERSONS
              DESIGNATED IN PARAGRAPH 8 OF THE PROTECTIVE ORDER.

     If a paper (such as a summary judgment motion or response thereto) is filed with the Court that

     contains or makes reference to a portion of a document deemed "Confidential" or "Attorneys'

     Eyes Only," the party filing the paper shall file both (1) an unredacted version of the paper under

     seal and (2) a redacted version of the paper that redacts any confidential information. The

     redacted version should not be filed under seal. If a party is filing a document some portion(s) of

     which have been designated as "Confidential" or "Attorneys' Eyes Only," that party shall

     reference this Stipulated Protective Order in submitting the documents it proposes to maintain

     under seal. The parties agree that the party filing a document some portion(s) of which have been

     designated as "Confidential" or "Attorneys' Eyes Only" must, at the time of filing, make a proper

     showing that the relevant portions of the document should be sealed, and must assess whether

     redaction is a viable alternative to sealing. If a non-designating party is filing a document that

     another party has designated as "Confidential" or "Attorneys' Eyes Only," then the non-

     designating party shall file the document under seal. If the non-designating party makes a request

     in writing to have the document unsealed and the designating party does not file, within ten

     calendar days, a motion that shows good cause to maintain the document under seal, then the

     Court shall unseal the document. Before seeking to maintain the protection of documents filed

     with the Court, a party must assess whether redaction is a viable alternative to complete

     nondisclosure.

Page 3 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA           Document 24             Filed 06/29/20   Page 4 of 10




               5.      Within thirty (30) days after receipt of the final transcript of the deposition of any

     party or witness in this case, a party or the witness may designate as "Confidential" or

     "Attorneys' Eyes Only" any portion of the transcript that the party or witness contends discloses

     confidential information. If a transcript containing any such material is filed with the Court, the

     filing party shall abide by the procedures in paragraph 4 above. Unless otherwise agreed, all

     deposition transcripts shall be treated as "Confidential" until the expiration of the thirty-day

     period.

               6.      Sealed portion(s) of pleadings, motions, briefs, documents, etc., shall be opened
     only by the Court or by personnel authorized to do so by the Court.

               7.      Disclosure of any information, documents, or portions of documents marked

     "Confidential" shall be restricted solely to the following persons, who agree to be bound by the

     terms of this Protective Order, unless additional persons are stipulated by counsel or authorized

     by the Court:

                        a.     Outside counsel of record for the parties, and the administrative
               staff of outside counsel's firms.

                      b.      In-house counsel for the parties, and the administrative staff for
               each in-house counsel.

                        c.     Any party to this action who is an individual, and every employee,
               director, officer, or manager of any party to this action who is not an individual,
               but only to the extent necessary to further the interest of the parties in this
               litigation.

                       d.     Independent consultants or expert witnesses (including partners,
               associates and employees of the firm which employs such consultant or expert)
               retained by a party or its attorneys for purposes of this litigation, but only to the
               extent necessary to further the interest of the parties in this litigation.

                       e.      The Court and its personnel, including, but not limited to,
               stenographic reporters regularly employed by the Court and stenographic
               reporters not regularly employed by the Court who are engaged by the Court or
               the parties during the litigation of this action.

                       f.        The authors and the original recipients of the documents.

                       g.        Any court reporter or videographer reporting a deposition.


Page 4 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA         Document 24             Filed 06/29/20   Page 5 of 10




                       h.      Employees of copy services, microfilming or database services,
              trial support firms and/or translators who are engaged by the parties during the
              litigation of this action.

                      i.      Any deponent, but only to the extent that disclosure of the
              confidential information, documents, or portions of documents is necessary to
              further the interest of the parties in this litigation,

              8.      Disclosure of any information, documents, or portions of documents marked

     "Attorneys' Eyes Only" shall be restricted solely to the persons listed in paragraphs 7(a), 7(b),

     7(d), 7(e), 7(g), 7(h), and 7(i), unless additional persons are stipulated by counsel or authorized

     by the Court.
              9.      Prior to being shown any documents produced by another party marked

     "Confidential" or "Attorneys' Eyes Only," any person listed under paragraph 7(c), 7(d), or 7(i)

     shall agree to be bound by the terms of this Order by signing the agreement attached as Exhibit

     A.

              10.     Whenever information designated as "Confidential" or "Attorneys' Eyes Only"

     pursuant to this Protective Order is to be discussed by a party or disclosed in a deposition,

     hearing, or pre-trial proceeding, the designating party may exclude from the room any person,

     other than persons designated in paragraphs 7 and 8, as appropriate, for that portion of the

     deposition, hearing, or pre-trial proceeding.

              11.     Each party reserves the right to dispute the confidential status claimed by any

     other party or subpoenaed party in accordance with this Protective Order. If a party believes that

     any documents or materials have been inappropriately designated by another party or

     subpoenaed party, that party shall confer with counsel for the designating party. As part of that

     conferral, the designating party must assess whether redaction is a viable alternative to complete

     non-disclosure. If the parties are unable to resolve the matter informally, a party may file an

     appropriate motion before the Court requesting that the Court determine whether the Protective

     Order covers the document in dispute. Regardless of which party files the motion, the party

     seeking to protect a document from disclosure bears the burden of establishing good cause for

Page 5 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA            Document 24             Filed 06/29/20   Page 6 of 10




     why the document should not be disclosed. A party who disagrees with another party's

     designation must nevertheless abide by that designation until the matter is resolved by agreement

     of the parties or by order of the Court.

              12.     The inadvertent failure to designate a document, testimony, or other material as

     "Confidential" or "Attorneys' Eyes Only" prior to disclosure shall not operate as a waiver of the

     party's right to later designate the document, testimony, or other material as "Confidential" or

     "Attorneys' Eyes Only." The receiving party or its counsel shall not disclose such documents or

     materials if that party or counsel knows or reasonably should know that a claim of confidentiality
     would be made by the producing party. Promptly after receiving notice from the producing party

     of a claim of confidentiality, the receiving party or its counsel shall inform the producing party

     of all pertinent facts relating to the prior disclosure of the newly-designated documents or

     materials, and shall make reasonable efforts to retrieve such documents and materials and to

     prevent further disclosure.

              13.     Designation by either party of information or documents as "Confidential" or

     "Attorneys' Eyes Only," or failure to so designate, will not be constitute an admission that

     information or documents are or are not confidential or trade secrets. Neither party may

     introduce into evidence in any proceeding between the parties, other than a motion to determine

     whether the Protective Order covers the information or documents in dispute, the fact that the

     other party designated or failed to designate information or documents as "Confidential" or

     "Attorneys' Eyes Only."

              14.     Upon the request of the producing party or third party, within 30 days after the

     entry of a final judgment no longer subject to appeal on the merits of this case, or the execution

     of any agreement between the parties to resolve amicably and settle this case, the parties and any

     person authorized by this Protective Order to receive confidential information shall return to the

     producing party or third party, or destroy, all information and documents subject to this

     Protective Order. Returned materials shall be delivered in sealed envelopes marked

Page 6 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA         Document 24             Filed 06/29/20   Page 7 of 10




     "Confidential" to respective counsel. The party requesting the return of materials shall pay the

     reasonable costs of responding to its request. Notwithstanding the foregoing, counsel for a party

     may retain archival copies of confidential documents.

              15.     This Protective Order shall not constitute a waiver of any party's or non-party's

     right to oppose any discovery request or object to the admissibility of any document, testimony

     or other information.

              16.     Nothing in this Protective Order shall prejudice any party from seeking

     amendments to expand or restrict the rights of access to and use of confidential information, or
     other modifications, subject to order by the Court.

              17.     The restrictions on disclosure and use of confidential information shall survive the

     conclusion of this action and this Court shall retain jurisdiction of this action after its conclusion

     for the purpose of enforcing the terms of this Protective Order.

              18.     A large volume of documents may be exchanged through discovery in this

     lawsuit, and the parties want to expedite the review and delivery of such documents. It is agreed

     that if either party discloses privileged information and/or protected trial preparation materials,

     the parties understand that there will be no waiver of privilege and/or protection. A party may

     assert the privilege and/or protection at any time in the litigation. After being notified of the

     privilege or protection, the other party (a) must promptly return the specified information, and

     any copies in its possession, custody, or control, (b) must make reasonable efforts to retrieve and

     to prevent disclosure of the information, if the party disclosed it before being notified, and (c)

     may not further use or discloses the information. A party opposing the claim of privilege and/or

     protection must promptly present the information to the court under seal for a determination of

     the claim. Absent an expressed intent to waive, the presumption will be in favor of privilege

     and/or protection.




Page 7 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA        Document 24             Filed 06/29/20   Page 8 of 10




              19.     Andrew Missel, counsel for Plaintiff, and Michael R. Washington, counsel for

     Defendants, shall have remote, electronic access to all documents filed with the Court, including

     documents filed under seal.



     IT IS SO STIPULATED this 25th day of June, 2020.


     s/ Andrew R. Missel                                        s/ Michael R. Washington
     ANDREW R. MISSEL #181793                                   MICHAEL R. WASHINGTON #873679
     Of Attorneys for Plaintiffs                                Of Attorneys for Defendants




Page 8 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
               Case 2:20-cv-00193-AA        Document 24             Filed 06/29/20   Page 9 of 10




              The Court has reviewed the reasons offered in support of entry of this Stipulated

     Protective Order and finds that there is good cause to protect the confidential nature of certain

     information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.



     IT IS SO ORDERED.

              DATED:       June 29, 2020



                                                           /s/Ann Aiken
                                                          ______________________________
                                                          HONORABLE ANN AIKEN
                                                          U. S. District Court Judge

     Submitted by: Michael R. Washington
                   Senior Assistant Attorney General
                   Attorneys for Defendants




Page 9 -   STIPULATED PROTECTIVE ORDER
           MRW/bl2/10262882-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
            Case 2:20-cv-00193-AA         Document 24            Filed 06/29/20   Page 10 of 10




                                               EXHIBIT A

           I, ______________________, have been advised by counsel of record for

    _________________________in ______________________________________________of the

    protective order governing the delivery, publication, and disclosure of confidential documents

    and information produced in this litigation. I have read a copy of the protective order and agree

    to abide by its terms.

                                                        __________________________________
                                                        Signed

                                                        __________________________________
                                                        Printed

                                                        __________________________________
                                                        Name Date




Page 10 - STIPULATED PROTECTIVE ORDER
        MRW/bl2/10262882-v1
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
